Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “calculating module, updating module and monitoring module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Response to Arguments
Applicant's arguments filed 31 December 2020 have been fully considered but they are not persuasive.
On page 9 of the applicant’s argument, the applicant argues that “The Action argues that the term “modules” in the claims should be interpreted using means-plus-function principles. It was not Applicant’s intent to invoke means-plus-function claiming. Rather, Applicant respectfully notes paragraphs 0030-0035 of the specification which describes the structure involved in implementing any of the modules claimed. Applicant believes that the claims should be interpreted in light of the specification, particularly paragraphs 0030-0035, when defining a claimed module.
Examiner respectfully disagrees with the applicant’s argument. Although it might not applicant’s intent to invoke means-plus-function claiming regarding the term “module”, the module is still interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (MPEP 2181). If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform 
On page 13 of the applicant’s argument, the applicant also argues that “With regard to “updating at least one processing element container output connection within the application streaming network based on the calculated time-to-live value,” the Action cites to Chan at col. 5, lines 35-40. (Action, p. 11). Applicant respectfully disagrees. Chan describes adding nodes to an access point. This includes “intermittently broadcasting, by the [Access Point (AP)], a beacon message to be forwarded among a plurality of node devices to solicit joining a zone of the AP; receiving, by the AP, a reply message in response to the beacon message from a first node device of the plurality of node devices; and updating, by the AP, a list of node devices in the zone based on the reply message.” (Chan, claim 1). The cited portion of Chan reads as follows. “If the node switches to the new zone, the node sends a Route Reply (RREP) message to the AP and updates its default route to the new AP. ... The intermediate nodes who forward the RREP message also process the packet and update their route to the RREP source. After that, if the beacon's TTL field is larger than 0, the beacon is again forwarded by the node with an updated hop and cost. If the TTL is zero, the beacon will be discarded.” (Chan, col. 5, lines 29-40). In other words, if a node accepts to join the zone of the Access Point, it sends the RREP message to the AP. The nodes that return the RREP message to the AP update to acknowledge that the RREP source is joining the AP zone. The beacon message is the forwarded by the RREP source or not depending on the time-to-live of the beacon message. Thus, Chan, as cited, does not actually describe the subject matter for which it was cited. In Chan, the route between an intermediate node and the RREP source is updated based on the RREP source joining the zone of the AP. There is no teach or suggestion of 
Examiner also respectfully disagrees with the applicant’s argument since Chen is cited to teach the technique of “discarding beacon if the TTL is zero” and “calculating TTL, and forwarding beacon with updated hop, route and cost if the TTL is larger than 0” while Woloszynski teaches “broadcasting packets and determining TTL for each packet based on hop count and measuring packet delivery rate to adjust OFIP”. By modifying the teaching “determining TTL based on hop count and discarding packet if the hop count is zero and measuring packet delivery rate to adjust OFIP in streamlining network”, of Woloszynski by teaching “discarding beacon if the TTL is zero” of Chen, thereby discarding streamlining packet (“updating at least one processing element container output connection within the application streaming network”) if the TTL, being determined by hop count, is zero. (“based on the calculated time-to-live value”) and measuring packet delivery rate to adjust OFIP repeatedly (“monitoring a streams resource metrics service for a change in a packet delivery rate within the network responsive to the update”). For at least the foregoing reasons, Woloszynski in view of Chen teaches the every feature of independent claim 1 and thus can anticipate this claim.
Regarding the argument for claim 8, the claim is also rejected based on same/similar rationale of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Woloszynski et al. (US 2008/0144633) in view of Chan et al. (US 7,808,960).

Regarding claim 1, Woloszynski discloses 
a computer-implemented method, comprising: calculating a time-to-live value for at least one packet based, at least, on a hop count between each of a plurality of processing element containers  (par. 63: A hop-count (HC) is used to determine the time-to-live (TTL) for each packet) within an application streaming network (Fig. 4); 
updating at least one processing element container output connection based on ... time-to-live value (par. 63: In the embodiment of FIG. 2, the measured packet delivery rate (PDR) to NNOL members is made available to the routing engine to adjust the OFIB as appropriate. In addition, once packets arrive at a new node, they are again evaluated to determine the ; and 
monitoring a streams resource metrics service for a change in a packet delivery rate (par. 63: the measured packet delivery rate (PDR) to NNOL members is made available to the routing engine to adjust the OFIB as appropriate In addition, once packets arrive at a new node, they are again evaluated to determine the appropriate NNOL).
Woloszynski discloses all the subject matter of the claimed invention with the exception of after calculating the time-to-live value, updating at least one processing element container output connection based on the calculated time-to-live value; monitoring a streams resource metrics service for a change in a packet delivery responsive to the update. Chan from the same or similar fields of endeavor discloses after calculating the time-to-live value, updating at least one processing element container output connection based on the calculated time-to-live value (col. 5, lines 35-40: The intermediate nodes who forward the RREP message also process the packet and update their route to the RREP source. After that, if the beacon's TTL field is larger than 0, the beacon is again forwarded by the node with an updated hop and cost. If the TTL is zero, the beacon will be discarded); monitoring a streams resource metrics service (col. 6, lines 21-28: the beacons preferably not only help a node to select and join a zone, but also allow it to update its default route to its zone AP ...  The intermediate nodes also process the message and cache a route with a certain weight to the source node; col. 8, lines 45-47: If the arriving node does not receive an ADDR REQ ACK, it chooses another IP address in the same or another BEACON and repeats the process) ... responsive to the update (col. 5, lines 37-40: if the . Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., broadcasting packets and determining TTL for each packet based on hop count and measuring packet delivery rate to adjust OFIP, of Woloszynski by calculating TTL, and forwarding beacon with updated hop, route and cost if the TTL is larger than 0 or discarding the beacon if the TTL is zero repeatedly of Chan, thereby broadcasting packets, calculating TTL to determine whether to forward each of packet with updated hop count and route if the TTL is larger than zero or discarding the each packet if the TTL is zero and measuring packet delivery rate to adjust OFIP repeatedly. The motivation would have been to limit the traveling hops of route requests (Chan col. 4, lines 9-10).

Regarding claim 8, Woloszynski discloses 
a streaming network, comprising: a plurality of nodes having at least one processing element container within the streaming network (Fig. 4);
a calculating module to calculate ... time-to-live value for at least one packet based, at least, on a hop count between each of the plurality of processing element containers (Fig. 1, 4, par. 63: A hop-count (HC) is used to determine the time-to-live (TTL) for each packet; par. 72);
an updating module to update at least one processing element container output connection based on ... time-to-live value (Fig. 1, 4, par. 63: par. 63: In the embodiment of FIG. 2, the measured packet delivery rate (PDR) to NNOL members is made available to the routing engine to adjust the OFIB as appropriate. In addition, once packets arrive at a new node, they are again evaluated to determine the appropriate NNOL. To avoid simple loops, the NNOL from the OFIB has the source of the packet removed from the NNOL. A hop-count (HC) is used to determine the time-to-live (TTL) for each packet. As such, the HC of packets is decremented when the ; and
a monitoring module to monitor a streams resource metrics service for a change in a packet delivery rate (Fig. 1, 4, par. 63: the measured packet delivery rate (PDR) to NNOL members is made available to the routing engine to adjust the OFIB as appropriate In addition, once packets arrive at a new node, they are again evaluated to determine the appropriate NNOL; par. 72).
Woloszynski discloses all the subject matter of the claimed invention with the exception of a calculating module to calculate an updated time-to-live value for at least one packet based, at least, on a hop count between each of the plurality of processing element containers; an updating module to update at least one processing element container output connection based on the updated time-to-live; a monitoring module to monitor a streams resource metrics service for a change in a packet delivery rate responsive to the updated time-to-live value. Chan from the same or similar fields of endeavor discloses a calculating module to calculate an updated time-to-live value for at least one packet based, at least, on a hop count between each of the plurality of processing element containers; an updating module to update at least one processing element container output connection based on the updated time-to-live (col. 5, lines 35-40: The intermediate nodes who forward the RREP message also process the packet and update their route to the RREP source. After that, if the beacon's TTL field is larger than 0, the beacon is again forwarded by the node with an updated hop and cost. If the TTL is zero, the beacon will be discarded); a monitoring module to monitor a streams resource metrics service (col. 6, lines 21-28: the beacons preferably not only help a node to select and join a zone, but also allow it to update its default route to its zone AP ...  The intermediate nodes also process the message and cache a route with a certain weight to the source node; col. 8, lines 45-47: If the arriving node does not receive an ADDR REQ ACK, it chooses another IP address in the same or another BEACON and repeats the process) ... responsive to the updated time-to-live value (col. 5, lines 37-40: if the . Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., broadcasting packets and determining TTL for each packet based on hop count and measuring packet delivery rate to adjust OFIP, of Woloszynski by calculating TTL, and forwarding beacon with updated hop, route and cost if the TTL is larger than 0 or discarding the beacon if the TTL is zero repeatedly of Chan, thereby broadcasting packets, calculating TTL to determine whether to forward each of packet with updated hop count and route if the TTL is larger than zero or discarding the each packet if the TTL is zero and measuring packet delivery rate to adjust OFIP repeatedly. The motivation would have been to limit the traveling hops of route requests (Chan col. 4, lines 9-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Woloszynski et al. (US 2008/0144633) in view of Chan et al. (US 7,808,960) as applied to claim 1, and further in view of Heydon et al. (US 2015/0244623).

Regarding claim 7, Woloszynski in view of Chan discloses all the subject matter of the claimed invention with the exception of wherein the hop count is determined based on a pinging process. Heydon from the same or similar fields of endeavor discloses wherein the hop count is determined based on a pinging process (par. 113: The retransmitted ping request messages may eventually reach the response device 520 which is the device that the ping request message was addressed to. The response device may record the lifetime value of the ping request message as received at the response device. The lifetime value may be, as discussed above, a " time-to-live" value or a max hop count value). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., broadcasting packets, calculating TTL to determine whether to forward each of packet with updated hop count and route if the TTL is larger than zero or discarding the each packet if the TTL is zero and measuring packet delivery rate to adjust OFIP, of Woloszynski in view of Chan by calculating max hop count value by exchanging ping request and ping response of Heydon. The motivation would have been to improve the analysis of mesh networks as a system to be able to optimise communications within the mesh network (Heydon par. 9).

Claim 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Woloszynski et al. (US 2008/0144633) in view of Chan et al. (US 7,808,960) as applied to claim 8, and further in view of Chen et al., “Performance analysis of geography-limited broadcasting in multihop wireless networks,” 09/22/2011, listed in IDS filed on 10/16/2019.

Regarding claim 11, Woloszynski in view of Chan discloses all the subject matter of the claimed invention with the exception of wherein the time-to-live value is augmented by a ceiling value. Chen from the same or similar fields of endeavor discloses wherein the time-to-live value is augmented by a ceiling value (Fig. 7(a) TTL-based scheme (ceil(d/λ)), 100% coverage,  TTL-based scheme (ceil(d/λ)-1), 98% coverage). Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., broadcasting packets, calculating TTL to determine whether to forward each of packet with updated hop count and .

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Woloszynski et al. (US 2008/0144633) in view of Chan et al. (US 7,808,960) as applied to claim 1, and further in view of Barsness et al. (US 2017/0308457).

Regarding claim 14, Woloszynski in view of Chan discloses all the subject matter of the claimed invention with the exception of wherein the plurality of processing element containers forms a stream computing application to be executed on the streaming network. Barsness from the same or similar fields of endeavor discloses wherein the plurality of processing element containers forms a stream computing application to be executed on the streaming network (par. 46: A stream computing application may include one or more stream operators 240 that may be compiled into a " processing element" container 235. The memory 225 may include two or more processing elements 235, each processing element having one or more stream operators 240. Each stream operator 240 may include a portion of code that processes tuples flowing into a processing element and outputs tuples to other stream operators 240 in the same processing element, in other processing elements, or in both the same and other processing elements in a stream computing application. Processing elements 235 may pass tuples to other processing elements that are on the same compute node 110 or on other compute nodes that are accessible via communications network 120; par. 56: a streams application bundle or streams application bundle file may be created; par. 58: processing elements, such as processing element 235 (FIG. 2), receive tuples from the stream as well as output tuples into the stream (except for . Therefore, it would have been obvious to the person of ordinary skill in the art at the time the claimed invention was effectively filed was made to modify the teaching, i.e., broadcasting packets, calculating TTL to determine whether to forward each of packet with updated hop count and route if the TTL is larger than zero or discarding the each packet if the TTL is zero and measuring packet delivery rate to adjust OFIP, of Woloszynski in view of Chan by receiving, by processing element tuples from stream and outputting tuples to other processing element of Barsness. The motivation would have been to facilitate stream computing applications to handle massive volumes of data that need to be processed efficiently and in real time (Barsness par. 33).

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2-6, 9, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466